Per Curiam.
Appellant challenges the trial court’s order granting a new trial on its own motion based upon appellant’s improper closing argument in which appellant introduced facts outside of the evidence presented at trial. The court had the authority to grant such a motion, even though appellee had failed to request a mistrial. See Nigro v. Brady, 731 So.2d 54, 56 (Fla. 4th DCA 1999); Fla. R. Civ. P. 1.530(c). Given the deference that trial courts are allowed in such matters, the court did not abuse its discretion in concluding that appellant’s presentation of facts not in evidence was prejudicial and warranted a new trial.

Affirmed.

Warner, Levine and Forst, JJ., concur.